Exhibit 10.7

 

AMENDMENT TO LOAN AGREEMENT

 

THIS AMENDMENT is made as of the 28th day of March, 2005, by and between FIRST
ADVANTAGE CORPORATION, doing business in Florida as First Advantage Holding,
Inc. (the “Borrower”), a Delaware corporation and BANK OF AMERICA, N.A. (the
“Bank”).

 

Recitals

 

The Borrower and the Bank executed a Loan Agreement (as amended from time to
time, the “Loan Agreement”) dated July 31, 2003, pursuant to which the Bank has
provided a credit facility to the Borrower. The parties previously amended the
Loan Agreement on December 22, 2003, July 28, 2004 and September 7, 2004. The
parties wish to further amend the Loan Agreement in accordance with the terms
hereof.

 

NOW, THEREFORE, for good and valuable consideration, the parties agree as
follows:

 

1. Article 1 of the Loan Agreement is hereby amended so that, from and after the
date hereof, Article 1 of the Loan Agreement shall read as follows

 

ARTICLE I

BORROWING AND PAYMENT

 

1.01 Revolving Line of Credit.

 

(a) The Bank has previously established in favor of the Borrower a revolving
line of credit (the “Line of Credit”). The Borrower shall be entitled to borrow,
repay and reborrow funds under the Line of Credit in accordance with the terms
hereof so long as the total principal amount owed to the Bank under the Line of
Credit does not exceed $45,000,000.00 (or such lesser amount as is set forth
herein). The Bank’s obligation to make advances hereunder shall terminate at the
expiration of the Revolving Period.

 

(b) The Borrower’s indebtedness under the Line of Credit shall be evidenced by a
Renewal Promissory note (as amended, extended or renewed from time to time, the
“Note”) dated March 24, 2005, executed by the Borrower in favor of the Bank in
the original principal amount of $45,000,000.00. The Note shall bear interest at
the rate set forth therein and shall be payable as set forth therein.

 

(c) Notwithstanding the foregoing, upon the occurrence of one or more Equity
Events (as defined herein), the Borrower shall apply one hundred percent (100%)
of the proceeds of such Equity Event: FIRST to all accrued but unpaid interest
on the Note; and SECOND to the outstanding principal balance of the Note until
such time as the maximum outstanding principal balance of the Note does not
exceed $20,000,000 (or such lesser amount as is set forth herein). Upon any
principal reduction payment on the Note made in connection with an Equity Event,
the maximum permitted outstanding principal balance of

 



--------------------------------------------------------------------------------

the Note shall be permanently reduced by the amount of such principal reduction
payment made in connection with such Equity Event. For the purposes of this
Agreement, an “Equity Event” shall mean any equity investment in the stock of
the Borrower, either through a public offering or a private placement of equity.

 

(d) The Bank shall make each advance under the Line of Credit upon written or
telephonic notice from the Borrower to the Bank requesting an advance. The
notice shall specify the date for which the advance is requested (which must be
a Business Day) and the amount of the advance. The Bank must receive the notice
prior to 12:00 noon (Eastern time) on the Business Day of the advance.
Alternatively, the Borrower may request advances by drawing checks on a deposit
account that is linked to the credit facility hereunder in accordance with
disbursement arrangements that are mutually satisfactory to the parties. The
Bank will make each requested advance available to the Borrower not later than
the close of business on the Business Day of the request by crediting the
Borrower’s account maintained with the Bank in the amount of the advance if as
of such time: (i) the Bank’s obligation to make advances hereunder has not
terminated or expired; (ii) a Default or Event of Default has not occurred; and
(iii) all conditions to the advance set forth herein or in any other Loan
Documents have been satisfied. The Bank may rely upon any written or telephonic
notice given by any person that the Bank in good faith believes is an authorized
representative of the Borrower without the necessity of any independent
investigation. If any telephonic notice conflicts with a written confirmation,
the telephonic notice shall govern if the Bank has acted in reliance thereon.

 

(e) For purposes hereof, the term “Revolving Period” shall mean a period
commencing on the date hereof and terminating on July 31, 2006.

 

1.02 Term Loans.

 

(a) Subject to the terms and conditions set forth herein, the Borrower may from
time to time, upon written notice to the Bank, convert all or a portion of the
outstanding principal balance of the Line of Credit Note to one or more term
loans (each, a “Term Loan”), upon satisfaction of the following conditions:

 

(i) The Borrower shall provide written notice to the Bank, not less than thirty
(30) business days prior to the requested effective date for such conversion of
outstanding principal to a Term Loan.

 

(ii) Each such Term Loan shall be for a principal amount of at least
$3,000,000.00.

 

(iii) No Default or Event of Default shall have occurred hereunder and be
continuing at the time of such request.

 

2



--------------------------------------------------------------------------------

(iv) The Borrower shall execute a promissory note (each, as amended, extended or
renewed from time to time, a “Term Note”, in the form set forth on Exhibit “D”
hereto. The Borrower and its Subsidiaries shall execute such other documentation
as the Bank shall reasonably require in connection with such Term Loan.

 

(v) The Borrower shall pay a fee upon the execution of each Term Note, in an
amount reasonably set by the Bank, not to exceed 1.0% of the Term Loan amount.

 

(vi) The Borrower shall pay all of the Bank’s fees, expenses and costs in
connection with the documentation, closing and administration of each Term Loan,
including, without limitation, all attorneys fees and costs, filing fees,
documentary stamp taxes and intangible personal property taxes.

 

(b) Each such Term Loan: (i) shall be for a term of 36 months; (ii) shall accrue
interest at the rate to be reasonably agreed upon between the Borrower and the
Bank; and (iii) shall be payable in monthly installments of principal plus
interest in an amount required to fully amortize the principal amount of such
Term Loan over 36 months, commencing on the date of such Term Loan.

 

(c) Each Term Loan with be secured by a lien on the Borrower’s and each of the
Borrower’s Included Subsidiaries’ accounts receivable.

 

1.03 Letters of Credit. Upon the Borrower’s request, and subject to the terms
and conditions set forth herein, the Bank shall issue letters of credit (the
“Letters of Credit”) for the Borrower’s account. The Borrower shall not in any
event be entitled to obtain a Letter of Credit after the expiration of the
Revolving Period, and no Letter of Credit shall have an expiration date that is
more than one year after the date of issuance thereof. The Outstanding Letter of
Credit Amount shall not in any event exceed $500,000.00 (the “Letter of Credit
Sublimit Amount”) or such lesser amount as is set forth herein. For purposes of
this Agreement, the “Outstanding Letter of Credit Amount” shall mean: (a)
amounts available for draws under outstanding Letters of Credit (whether or not
such draws are subject to satisfaction of prior conditions); and (b) the amount
of any draws under Letters of Credit for which the Bank has not received
reimbursement. The Borrower shall request Letters of Credit by giving the Bank
written notice of each request at least five (5) Business Days prior to the
issuance of the Letter of Credit. The Borrower shall, with such request,
complete an application in form acceptable to the Bank and execute or otherwise
agree to such terms, conditions and reimbursement agreements (each, as amended
or restated from time to time, a “Reimbursement Agreement”) concerning the
Letter of Credit as the Bank may require. In the event of a draw on a Letter of
Credit, the Bank may at its option obtain an advance under the Revolving Note
(upon notice to the Borrower) to reimburse the Bank for such draw. If the Bank
elects not to obtain an advance under the Revolving Note or if credit in the
amount of the draw is not then available under the Revolving Note, the Borrower
shall immediately

 

3



--------------------------------------------------------------------------------

upon demand reimburse the Bank for the amount of the draw together with interest
thereon and such other amounts as may be due under any applicable Reimbursement
Agreement. The Bank shall not in any event be required to issue a Letter of
Credit during the continuance of a Default or Event of Default hereunder. The
Borrower shall pay the Bank such issuance fees as the Bank may reasonably
require with respect to each Letter of Credit.

 

1.04 Borrowing Limitations.

 

(a) From the date hereof until the occurrence of an Equity Event (as defined in
this Amendment), Outstanding Credit shall not at any time exceed $45,000,000.00.
For the purposes hereof, “Outstanding Credit” means the sum of: (i) the
outstanding principal amount under the Note, (ii) the aggregate face amount of
any Term Loans, and (iii) the Outstanding Letter of Credit Amount.

 

(b) From and after the occurrence of an Equity Event, the maximum Outstanding
Credit shall not at any time exceed the then maximum permitted outstanding
principal balance of the Note (after taking into account all principal reduction
payments made in connection with any Equity Events (as set forth in Section 1.01
hereof)).

 

(c) From and after such time as principal reduction payments from one or a
series of Equity Events have reduced the maximum permitted outstanding principal
balance of the Note to $20,000,000, the maximum Outstanding Credit shall not
exceed the lesser of: (i) $20,000,000; or (ii) the Borrowing Base (as defined
herein) then in effect.

 

(d) For purposes hereof, the “Borrowing Base” shall mean 80% of the face amount
of Eligible Receivables. For purposes hereof, “Eligible Receivables” shall mean
all trade generated accounts receivable then outstanding for services and for
goods, merchandise and other items of tangible Property (collectively,
“Products”) sold in the ordinary course of business by the Borrower or any
Included Subsidiary. Eligible Receivables shall not in any event include any
account receivable if or with respect to which: (aa) the account is outstanding:
(i) 60 days or more after the due date; or (ii) 90 days past the invoice date;
(bb) the account receivable is owed by a customer who is 60 days or more past
the due date on 25% or more of its obligations owed to the Borrower or any
Included Subsidiary (in which event all receivables owed by the customer to the
Borrower or such Included Subsidiary shall be deemed ineligible); (cc) the
obligor under the receivable is also a creditor or supplier of the Borrower or
any Included Subsidiary or is otherwise subject to potential offset (in which
case the amount of the receivable shall be reduced, for eligibility purposes, by
the amount owed by the Borrower or such Included Subsidiary to such obligor);
(dd) the customer and its Affiliates account for more than 20% of all of the
accounts receivable of the Borrower or any Included Subsidiary then outstanding
on an aggregate basis (in which case the amount in excess of the applicable
percentage shall be deemed ineligible); (ee) the customer is located outside the
continental United States unless the sale is on letter of credit, guaranty or
other terms reasonably satisfactory in each case to the Bank; (ff) the customer
is an officer, director, employee, shareholder or other Affiliate of the
Borrower or any Included

 

4



--------------------------------------------------------------------------------

Subsidiary; (gg) the customer or account debtor is any United States federal
governmental authority, department or agency; (hh) the account receivable
represents interest or finance charges assessed to an account debtor; (ii) the
account receivable is owed under or with respect to an invoice issued with cash
or C.O.D. terms; (jj) an invoice has not been issued; (kk) delivery of the
Products or performance of the services has not been completed; (ll) the invoice
is conditional or restricts collection rights or assignments in any respect;
(mm) the invoice permits payment: (i) more than 30 days after the invoice date
(except, however, that the Bank may in its discretion permit extended terms
sales to be included in Eligible Receivables in such amount as the Bank in its
discretion may from time to time approve); (ii) in any currency other than
United States Dollars; or (iii) at any location outside the United States; (nn)
the obligation to pay is evidenced by chattel paper or any note or other
instrument (unless duly endorsed and delivered to the Bank); (oo) the Products
or services have been rejected, returned or disputed in any way, whether in
whole or in part, in which event the receivable shall be ineligible to the
extent of such rejection, return or dispute; (pp) the customer has attempted to
renegotiate the invoiced price or asserted any right of reduction, set-off,
recoupment, counterclaim or defense (to the extent of the amount of such
attempted renegotiation or asserted right of reduction, set-off, recoupment,
counterclaim or defense); (qq) the Bank does not have a perfected first priority
security interest in the receivable; (rr) the invoice or corresponding account
receivable is the subject of any financing statement, Lien or other encumbrance
other than in favor of the Bank that are subordinate to the Bank’s Lines and
other than Permitted Liens; or (ss) the customer has commenced any bankruptcy or
insolvency proceeding or the Bank otherwise reasonably determines that the
customer is not paying such customers bills as they become due.

 

(e) The Bank has the right to deem any receivable as ineligible for lending
purposes if such receivable is not adequately documented by the books and
records of the Borrower or the Included Subsidiary, as applicable. If at any
time the Outstanding Credit Amount exceeds the Borrowing Base then in effect,
the Borrower shall, not later than the next Business Day, repay the Line of
Credit in the amount of such excess. The Borrower authorizes the Bank to charge
any deposit account of the Borrower (other than accounts maintained by the
Borrower with the Bank solely for payroll purposes and identified to the Bank as
such) with the Bank for the amount of any such excess, provided that such charge
to the account does not result in a negative balance in such account. The
Borrower shall not be entitled to obtain any advance under the Revolving Note or
other credit hereunder if the advance or credit would result in a violation of
the lending limits set forth herein. The Borrower shall deliver a borrowing base
certificate to the Bank demonstrating compliance with the lending limits set
forth herein (together with attachments with supporting documentation including
inventory schedules and accounts receivable agings): (i) on a monthly basis (not
later than 15 Business Days after the end of each calendar month); and (ii) at
such other times as the Bank in its discretion may request.

 

(f) The Borrower acknowledges that the Borrowing Base may be monitored by the
Bank or the Bank’s asset based lending group (the “ABL Group”). The Borrower
shall: (i) fully cooperate with the Bank and the ABL Group in connection with
any exam, audit or

 

5



--------------------------------------------------------------------------------

review of the receivables or inventory of the Borrower and the Included
Subsidiaries, provided, however, that the Bank agrees to use its reasonable
efforts to minimize disruption of the business of the Borrower and its
Subsidiaries during any such exam, audit or review; (ii) instruct and permit the
Bank and the ABL Group to have such access to the books, records and premises of
the Borrower and the Included Subsidiaries as the Bank or the ABL Group may
reasonably require in connection with any such exam, audit or review; and (iii)
provided that the Bank, in its sole but reasonable discretion, based upon the
Bank’s review of the Borrower’s inventory and aging schedules or the Bank’s
field exams, the Bank reasonably believes that the Borrower has not provided
materially accurate and materially complete information with respect to any
customers or vendors, instruct and permit such customers and vendors to provide
such information to the Bank and the ABL Group as the Bank or the ABL Group may
require in connection with any such exam, audit or review (and the Borrower
hereby consents to any inquiries that the Bank or the ABL Group may make of such
customers and vendors in connection with any such exam, audit or inquiry). The
Borrower acknowledges that, unless as Event of Default has occurred and is
continuing, the ABL Group intends to conduct field exams on an annual basis to
ensure compliance with the Borrowing Base requirements, provided that the ABL
Group may, in its discretion, adjust the frequency of such examinations,
provided, however, that unless an Event of Default shall have occurred and be
continuing, such examinations shall not be conducted more frequently than on
quarterly basis.

 

(g) The Borrower shall pay such reasonable and documented fees as the Bank may
from time to time assess for examinations conducted by the ABL Group.
Notwithstanding the foregoing, the Bank agrees that the exam costs for such
field exams shall not exceed: (i) for up to four companies, the lesser of: (A)
50% of the actual costs of such exams, or (B) $10,000; and (ii) for up to eight
companies: (A) 50% of the actual costs of such exams, or (B) $15,000.

 

(h) The Bank will perform such field exams permitted hereunder on an on-going
basis as follows:

 

(i) The Bank will perform field exams on at least one-half of the Collateral
Parties (as defined herein) on an annual basis plus, with all Collateral Parties
to be examined at least once during each two-year cycle.

 

(ii) The Bank will perform pre-funding field exams on each new Included
Subsidiary prior to such Included Subsidiary’s assets being permitted to be
included in the Borrowing Base calculations

 

(iii) For the purposes hereof, “Collateral Parties” means, collectively, the
Borrower and each Included Subsidiary.

 

1.05 Loan Documents. The Obligations (the “Obligations”) now or hereafter
evidenced by the Note, and Term Notes and any Letters of Credit shall: (a) be
secured by a

 

6



--------------------------------------------------------------------------------

first priority lien pursuant to the security agreement (as amended or restated
from time to time, the “Borrower Security Agreement”) dated July 31, 2003
executed by the Borrower in favor of the Bank covering the Borrower’s accounts
receivable and other assets described therein; (b) be secured by a first
priority lien pursuant to such security agreements (collectively, as amended or
restated from time to time, the “Subsidiary Security Agreements”), executed by
each Subsidiary in favor of the Bank covering the assets described therein; and
(c) be guaranteed by each of the parties listed on Exhibit “D” hereto and any
additional operational Subsidiaries acquired by the Borrower (collectively, the
“Guarantors”), pursuant to guaranties of payment (collectively, as amended or
restated from time to time, the “Guaranties”) executed by such Persons in favor
of the Bank. The Borrower and each Subsidiary shall execute and deliver such
financing statements and other documents as the Bank may reasonably request to
perfect and continue perfection of the Bank’s liens.

 

1.06 Facility Fees.

 

(a) The Borrower shall pay to the Bank, on the date hereof, a non-refundable
facility fee in the amount of $250,000.00 for establishing the credit
arrangements under the Note.

 

(b) If the maximum permitted principal balance of the Note has not been reduced
to a maximum of $20,000,000 and the actual principal balance of the Note is not
paid down to $20,000,000.00, on or before December 31, 2005, the Borrower shall
pay to the Bank an additional facility fee of $125,000.00 on December 31, 2005.

 

(c) The Borrower shall pay the Bank a fee equal to the 0.25% per annum
(calculated on the basis of a 365/366 day year) of the daily average unused
amount of the Line of Credit. For purposes of this subparagraph, the unused
amount of the Line of Credit shall be calculated without giving effect to any
borrowing base limitations. The Borrower shall pay the fee: (i) quarterly in
arrears within 15 days after each fiscal quarter end (commencing on October 15,
2004), the amount of such fee to be on a pro rata basis for each such calendar
quarter; and (ii) on the termination or expiration of the Line of Credit for the
pro rate portion of such fee for the quarter in which the Line of Credit
terminates or expires.

 

1.07 Interpretation.

 

(a) Certain terms used herein shall have the meanings ascribed thereto in
Appendix I attached hereto.

 

(b) The definitions set forth in Appendix I attached hereto are equally
applicable to both the singular and plural forms of the terms defined. The words
“hereof”, “herein” and “hereunder” when used in this Agreement shall refer to
this Agreement as a whole and not to any particular provision of this Agreement.
Where the character or amount of any asset or liability or item of income or
expense is required to be determined or any consolidation or other accounting
computation is

 

7



--------------------------------------------------------------------------------

required to be made for the purposes of this Agreement, it shall be done in
accordance with GAAP except where such principles are inconsistent with the
specific provisions of this Agreement.

 

2. The Borrower certifies that as of the date hereof: (a) all of its
representations and warranties in the Loan Agreement are true and correct as if
made on the date hereof; and (b) no Default or Event of Default has occurred
under the Loan Agreement. The Loan Agreement shall continue in full force and
effect except as modified herein.

 

DATED the day and year first above written.

 

BANK OF AMERICA, N.A.

By:  

/s/ Cameron Cordozo

    Its:

 

Vice President

FIRST ADVANTAGE CORPORATION,
a Delaware corporation, doing business in Florida as FIRST ADVANTAGE HOLDING,
INC. By:  

/s/ John Lamson

    Its:

 

EVP & CFO

 

8